DETAILED ACTION
This office action is in response to the amendment filed on 09/21/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “comprising one or a plurality of circuits for controlling” should be “comprising the circuit for controlling or a plurality of circuits for controlling””.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterna et al. US 2018/0198380 in view of Takahashi et al. US 2009/0052096.
	Regarding Claim 1, Sterna teaches (Figures 1-4) a circuit (Fig. 3) for controlling two switches electrically in series (Si), comprising sensors  of voltage across the switches (M1-M2) and a circuit of comparison (421) of signals output by said sensors, one at lest of said sensors (R1-R2 and R1’-R2’) that provides an output signal that varies continuously when the voltage across a corresponding switch varies, wherein said switches comprise field-effect transistors of the same type having a common source terminal (M1-M2, Fig. 4), the circuit for controlling being capable of delivering a control signal (CMD), according to a result output by the comparison circuit (from 421), to a control terminal common to said switches (CMD). (For Example: Par. 65 and 96-108)
	Sterna does not teach one at least of said sensors being an active circuit that provides an output signal that varies continuously when voltage across a corresponding switch varies.
	Takahashi teaches (Figures 1-2) one at least of said sensors (at 51) being an active circuit (according to par. 64 of specification of application) that provides an output signal (from 51) that varies continuously when voltage across a corresponding switch (14 or 18) varies.  (For Example: Par. 50 and 57-53)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include one at least of said sensors being an active circuit that provides an output signal that varies continuously when voltage across a corresponding switch varies, as taught by Yang so the circuit is capable of preventing damages caused by a large current due to overload or short circuit. 
	Regarding Claim 2, Sterna teaches (Figures 1-4)  configured to switch the control signal (CMD) from a first level to a second level (High to low or Low to high) when a state change of said result occurs. (For Example: Par. 65 and 96-108)
	Regarding Claim 3, Sterna teaches (Figures 1-4)  configured to: receive an additional signal (CMDext High or low level); maintain the control signal at the first level (High or low) between said reception and said state change; and maintain the control signal (CMD) at the second level  (the other of Low or high) between said state change and a reception of another additional signal (other CMDext Low or High level). (For Example: Par. 65 and 96-108)
	 Regarding Claim 6, Sterna teaches (Figures 1-4) wherein said switches (at Fig. 1) are of GaN HEMT type (par. 86).
	Regarding Claim 7, Sterna teaches (Figures 1-4) wherein the signals output by said sensors (sent to 420) are referenced to the potential of the common source terminal (Ref). (For Example: Par. 65 and 96-108)
	Regarding Claim 10, Sterna teaches (Figures 1-4)  a method of controlling two switches electrically in series (Fig. 1 and 3-4 ), implemented by the circuit according to claim 1 (see rejection to claim 1 above). (For Example: Par. 65 and 96-108)
	Regarding Claim 11, Sterna teaches (Figures 1-4) comprising the outputting of said signals by said sensors (at R and Q nodes) and the comparison of said signals with each other by said comparison circuit (at 421). (For Example: Par. 65 and 96-108)
	Regarding Claim 13, Sterna teaches (Figures 1-4) a device (Fig. 1) comprising the circuit according to claim 1 (see rejection to claim 1 above) or the integrated circuit according to claim 12, and said switches.
	Regarding Claim 14, Sterna teaches (Figures 1-4) a switched-mode converter (Fig. 1) comprising one or a plurality of devices according to claim 13 (see rejection of claim 13 above).
	Regarding Claim 15, Sterna teaches (Figures 1-4) configured to receive and/or to output an AC voltage (Vac), comprising two bidirectional switches (two of S1-S4) each formed of the two switches of one of said devices (Figs. 3-4), the two bidirectional switches being electrically in series between two nodes of application of the AC voltage (Vac, see fig. 1). (For Example: Par. 65 and 96-108)
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterna et al. US 2018/0198380 in view of Takahashi et al. US 2009/0052096 and further in view of Yang et al. US 2007/0007912.
	Regarding Claim 4, Sterna teaches (Figures 1-4) wherein said voltages are across the respective switches (Voltages at M1 and M2), and said sensors (at 301 fig. 4). (For Example: Par. 65 and 96-108)
Sterna does not teach one at least of said sensors being an active circuit.
	Yang teaches (Figures 2-4) o said sensors (at 6-7) said sensors (at 6-7) are two active circuits (Fig. 3, 61, 71 and 73; Fig. 3, 62, 72 and 75) having a same relationship between the input and the output (Fig. 3).  (For Example: Par.20-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include said sensors are two active circuits having a same relationship between the input and the output, as taught by Yang so the circuit is capable of preventing damages caused by a large current due to overload or short circuit. 
Regarding Claim 5, Sterna teaches (Figures 1-4) a circuit.
	Sterna does not teach wherein said relationship comprises a constant offset.	Yang teaches (Figures 2-4) wherein said relationship comprises a constant offset (Vcc at 61-62).  (For Example: Par. 20-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include wherein said relationship comprises a constant offset, as taught by Yang so the circuit is capable of preventing damages caused by a large current due to overload or short circuit. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterna et al. US 2018/0198380 in view of Takahashi et al. US 2009/0052096  and further in view of Pidutti et al. US 2018/0166971.
	Regarding Claim 12, Sterna teaches (Figures 1-4) a circuit or two circuits according to claim 1. (For Example: Par. 65 and 96-108)
	Sterna as modified does not teach an integrated circuit comprising one or a plurality circuits.
	Yang teaches (Figures 2-4) an integrated circuit (10) comprising one or a plurality circuits (Fig. 15).  (For Example: Par.99)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include an integrated circuit comprising one or a plurality circuits, as taught by Pidutti to reduce space of the system and to reduce power dissipation. 
	Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 8; prior art of record fails to disclose either by itself or in combination:  “…wherein each sensor comprises: - an amplifier having a non-inverting input coupled to a first node of application of a potential fixed with respect to the potential of the common source terminal; - a first resistor coupling an inverting input of the amplifier to a drain terminal of one of said transistors; and - a second resistor coupling the inverting input of an output of the amplifier.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838